 In the Matter of NATIONALERIE CORPORATIONandPATTERN MAKERSLEAGUE OF NORTH AMERICA, AFFILIATED WITH THE A. F. OF L.Case No. R-3347.-Decided January 28, 1942Jurisdiction:steel castings and pattern manufacturing industry.Investigation and Certification of Representatives:existence of question. re-fusal to accord union recognition until certified by the Board ; dispute as toappropriate unit; name of union which sought an industrial unit, but whichdoes not desire to participate in election among employees in the craft involved,not to appear on the ballot unless it so requests within five days ; electionnecessary.Unit Appropriate for CollectiveBargaining:election directed among patternmakers and pattern-maker apprentices to determine whether or not theydesire to constitute a separate unit or to be merged with other productionand maintenance employees, either of which group would be appropriatewhere among other circumstances contract with industrial union covering allproduction and maintenance employees permits Company to bargain withanother union for the pattern makers until question determined by the Board.Brooks, CurtzecCSilin,byMr. I. J. Silivn,of Erie, Pa., for theCompany.Mr. C. D. Madigan,of Cleveland, Ohio,and Mr. Richard Lichten-walter,of Erie, Pa., for the League.Mr. Benjamin C. Sigal,of Pittsburgh, Pa., andMr. Paul Nunes,ofErie, Pa., for the S. W. O. C.Mr. Milton A. Kallis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 25, 1941, the Pattern Makers League of North America,affiliated with the American Federation of Labor, herein called theLeague, filed with the Regional Director for the Sixth Region (Pitts-burgh, Pennsylvania) a petition alleging that a question affectingcommercehad arisen concerning the representation of employees ofNationalErie Corporation, herein called the Company, and requestingan investigation and certification of representatives pursuant to See-38 N. L.R. B., No. 127.638 NATIONAL ERIE CORPORATION639tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 17, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On November 21, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe League, and upon Steel Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, herein called theS.W. O. C., a labor organization alleged to represent employees di-rectly affected by the investigation.-Pursuant to notice, a hearingwas held on December 1 and 2, 1941, at Erie, Pennsylvania, before.Harry Brownstein, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, the League, and the S. W. O. C.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.The League moved to amend the petition relative to the unitappropriate for the purposes of collective bargaining.'The TrialExaminer referred this motion to the Board.This motion is herebygranted.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE CODIPANYNational Erie Corporation is a Pennsylvania corporation with itsoffice and plant in Erie, Pennsylvania. It is engaged in the manu-facture of steel castings, machinery gears, hydraulic machinery, gen-eralmachine parts, and patterns.During 1940 approximately 35percent of the Company's raw materials, valued at more than $250,000,were obtained from sources outside the State of Pennsylvania andapproximately 60 percent of the finished products, valued at morethan $1,000,000, were shipped to points outside the State of Pennsyl-'The petition otiginally included "wood and metal pattern makers and patternmakers'apprentices, and pattern makers employed as casting inspectors, core checkers, etc."Asamended it sets forth a unit "for all wood and metal patternmakers and pattern makers'apprentices " 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDvania.The Company admits that it is engaged in commerce withinthe meaning of the Act.if.THE ORGANIZATIONS INVOLVEDPattern Makers League of North America is a labor organizationaffiliated with the American Federation of Labor.SteelWorkers Organizing Committee is a labor organization affil-iated with the Congress of Industrial Organizations.Both organizations admit to membership employees of the Company.,III.THE QUESTION CONCERNING REPRESENTATIONOn August 4, 1941, the League informed the Company that it rep-resented a majority of the employees in the Company's pattern shopfor the purposes of collective bargaining.The Company refused torecognize the League unless and until it is certified by the Board.;A statement of the Regional Director introduced in evidence at thehearing shows that the League represents a substantial number ofemployees in the alleged appropriate unit.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe League urges that the pattern makers and pattern-maker ap-prentices constitute an appropriate unit.The S. W. O. C. contendsthat these employees belong with the other production and maintenanceemployees in a plant-wide unit.The Company takes no position withrespect to the appropriate unit.The plant consists of three distinct, although interrelated, depart-ments : the pattern shop, the foundries, and the machine shop.Thework in each department involves a distinctive skill.Employees donot normally transfer from one department to another.2 It states that the League submitted 21 application cards dated as follows . 7 in November1940, 10 in October 1941,and 3 in November 1941It states further that all the signaturesappear to be genuine and that 18 are the names of persons included among the 21 patternmakers and their apprentices on the pay roll on October 29, 1941. NATIONAL ERIE CORPORATION641In March and April 1937, there were approximately nine patternmakers working for the Company and a majority signified their inten-tion of joining the League.A few months later, the organizer forthe League was transferred away from Erie. The Company's patternmakers, who had joined, ceased paying dues and accordingly weresuspended from the League. From about the middle of 1937 to Octo-ber 1940, the League made no effort to bargain in behalf of the patternmakers.The pattern makers themselves, however, have customarilyappointed a committee of their own to deal with the Company con-cerning wages, grievances, and other matters.Thus, in 1940 and againin 1941 a committee of the pattern makers negotiated several increasesfor pattern makers.Since the spring of 1937 the S. W. O. C. has at all times had atleast one pattern maker among its members.The S. W. O. C. hasbargained with the Company for pattern makers in combination withthe other production and maintenance employees.3Thus, in 1938 and1939 the S. W. O. C. successfully resisted the Company's plan to bringabout a wage reduction which would have affected the employees inits three departments.On September 10, 1940, and again on October15, 1941, the Company entered into contracts with the S. W. O. C.,giving it exclusive recognition as representative of "all productionand maintenance, employees employed in the Company's manufactur-ing facilities at Erie, Pennsylvania." 4 I. J. Silin, vice-president,secretary, director, and counsel of the Company, testified that by thesecontracts the S.W. O. C. became the exclusive representative of thepattern makers, subject to the provision quoted below.These con-tracts, however, although mentioning other categories of employees,do not specifically mention the pattern makers, except for the followingprovision in the second contract:The Union agrees that the Company may bargain collectivelyand agree with another union for its pattern-maker employeesuntil the rights of the undersigned Union to represent the pat-tern makers is determined finally by the National Labor Rela-tions Board.This shall not prejudice the claim of the under-8The record discloses the following agreements, which do not involve either the Leagueor the S W 0 C : separate agreements dated May 22, 1937, between the Company and twolabor oiganizations not here involved; one affiliated with the American Federation ofLabor and the other an unaffiliated labor organization,covering employees in the foundry ,two agreements between the Company and the unaffiliated labor organization not hereinvolved, dated December 20, 1937, and June 9, 1938, respectively, covering patternmakers along with other employeesThe record also discloses two members-only agreements between the Company and theSW 0 C, dated June 7, 1937, and March 8, 1939, respectively, covering employees in the"Steel Manufacturing Plant"and employees in the Company's "manufacturing facilitiesThe precise scope of the quoted units is not clear'The latter contract also provided that new employees must become members of theS.w. 0 C438861-42-vol. 3842 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned union that the pattern makers do not constitute anappropriate unit under the N. L. It. A. for collective bargainingand its claim that it is entitled to represent the pattern makers.Upon this record, we are unable to determine whether or not thepattern makers were included in the unit covered by the 1940 and1941 contracts.Furthermore, the 1941 contract expressly leaves openthe issue whether pattern makers should properly constitute aseparate unit or be merged with the other production and main-tenance employees.Under these circumstances and upon the entirerecord,we find that the pattern makers and pattern-maker ap-prentices might properly be considered either as a separate unit oras part of the plant-wide unit.'Under such circumstances, we applythe principle that the determining factor is, the desires of the patternmakers and pattern-maker apprentices."We shall therefore direct anelection among these employees in order that we may ascertain theirwishes.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot among the pattern makers and pattern-makerapprentices who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.Counsel for the S. W. O. C. stated at the hearing that its "presentattitude" was that it did not wish to participate in the election; andthat should its position change, it would so notify the Board priorto the Board's "decision."We have not been advised that the S. W.O. C. has changed its position.We shall therefore omit its name fromour Direction of Election.The Regional Director is hereby directed,however, to place the name of the S. W. O. C. on the ballot, if theS.W. O. C. requests such action of the Regional Director withinfive (5) days from receipt of this Decision and Direction of Election.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :eCfMatter of the B. F.Goodrich CompanyandPattern Makers League of NorthAmerica(A. F. ofL.),16 N. L R. B. 165;Matter of United States Pipe & Foundry Com-panyandSteelWorkersOrganizing Committee,19 N L R B 1016;Matter of WalworthCompanyandPattern Makers Leagueof North America (A. Fof L ), 20 N L.R B. 864;andMatter of The Maryland Dry Dock CompanyandBaltimore Assn Pattern Makers,Pattern Makers'League of North America,23N L It. B 917."Matter of TheGlobeMachine and Stamping Co.andMetal Polishers Union, No.3, etc,3 N L. R B 294, and subsequent cases NATIONAL ERIE CORPORATIONCONCLUSION OF LAW643A question affecting commerce has arisen concerning the represen-tation of employees of National Erie Corporation, Erie, Pennsylva-nia, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with National Erie Corporation, Erie, Pennsylvania, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection,under the direction and supervision of the RegionalDirector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all pattern makers and pat-tern-maker apprentices employed by said Company during the pay-rollperiod immediately preceding the date of this Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation, or in the active military-service or training of the United States, and employees who werethen or have since been temporarily laid off, but excluding em-ployees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by PatternMakers League of North America, affiliated with the AmericanFederation of Labor.